Citation Nr: 1705948	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for vaginal scar tissue, currently evaluated as noncompensable.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status-post vaginal fistula.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 until August 1989 and July 2006 until May 2007.

These matters come before the Board of Veteran's Appeals (Board) from the January 2011 and July 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge in a November 2016, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. In an unappealed July 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for status-post vaginal fistula.

2. The evidence submitted subsequent to the July 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for status-post vaginal fistula.

3. The Veteran's vaginal scar tissue is manifested by no more than two painful scars.



CONCLUSIONS OF LAW

1. The unappealed July 2007 rating decision which denied service connection for status-post vaginal fistula, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for status-post vaginal fistula, is not reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

3. The criteria for an increased rating of 10 percent, and no higher, for vaginal scar tissue have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in October 2010, December 2010, and March 2011, VA informed the Veteran of what evidence was required to substantiate the claims on appeal, of her and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), medical records, lay statements, and the statements of the Veteran. 

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for status-post vaginal fistula, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

New and material evidence for status-post vaginal fistula

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997). 

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's claim for entitlement to service connection for status-post vaginal fistula was denied by the RO in July 2007, because the evidence failed to reflect that the Veteran had a permanent residual or chronic disability in regard to her in-service anal vaginal fistula. The Veteran did not appeal the decision and it became final. In June 2010, the Veteran requested that her claim for entitlement to service connection for status-post vaginal fistula be reopened. The claim was subsequently denied by the RO in July 2011.

Evidence of record at time of last final denial

At the time of the July 2007 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records and correspondence. 

A June 2007 VA examination report noted the Veteran with an episiotomy and 4th degree laceration leading to a rectal vaginal fistula in-service. The examination report noted the Veteran's subjects complaints of gas and fecal leakage; however, upon examination the report reflects no evidence of fecal leakage or fistula. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and lay statements from the Veteran.

VA examination reports in July 2008, May 2010, and January 2011 reflect that upon examination the Veteran had no fistula. 

Further, a May 2011 VA examination reflects the Veteran with symptoms consistent with a small fistula even though past evaluations showed no clear fistula tract; however, no obvious fistula was found. The May 2011 examiner noted that a small fistula would be difficult to find without a detailed endoscopy and/or MRI.

A July 2016 MRI report notes no definitive evidence of a rectovaginal fistula for the Veteran.

In November 2016, the Veteran underwent a urology operation, which consisted of a cystoscopy, vaginal exam, cystogram, and vaginoscopy. The November 2016 VA urology operation records reflect that upon a vaginoscopy, there was no evidence of a fistula.

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claim for entitlement to service connection for status-post vaginal fistula. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional medical evidence continues to reflect that the Veteran does not have a permanent residual or chronic disability in regard to her in-service anal vaginal fistula. Specifically, the medical evidence continues to note that the Veteran does not have a fistula. Importantly, the Veteran not only underwent numerous physical examinations, but was provided an MRI and a vaginoscopy; both of which found no fistula. While the medical evidence provided since the last final denial is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim. Rather, the additional medical evidence is redundant as it continues to reflect the Veteran with no fistula.

In addition, the Veteran's lay statements that she has vaginal fistula related to her military service, are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the July 2007 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased rating for vaginal scar tissue

Legal criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected vaginal scar tissue has been rated as noncompensable under Diagnostic Codes 7805. 

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118 , Codes 7800-7805. One or two scars that are unstable or painful warrant a 10 percent evaluation. Code 7804. Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes. In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered. 38 C.F.R. § 4.118, Code 7805. Therefore, the Board has considered all applicable Codes, as discussed further herein.

Analysis

The Veteran submitted a claim for an increased rating for her service-connected vaginal scar tissue in June 2010. Subsequently, the Veteran was provided a VA medical examination in January 2011. The examination report reflects scarring of the perineum to the left side of the vagina which is non tender. The examination report notes the Veteran's subjective complaints of scar tenderness and pain. Additionally, the examination report noted the Veteran's complaints of painful sensation to friction from clothing during flare ups which occurs approximately two times per month.

Additionally, in the November 2016 video conference hearing the Veteran testified that she experiences pain with regard to her vaginal scar tissue.

Further, VA medical records reflect the Veteran's consistent subjective complaints of scar tissue irritation and pain.

Based on the above, an increased rating, no higher than 10 percent, under DC 7804 for the Veteran's vaginal scar tissue is warranted, as the record reflects that the Veteran's vaginal scarring is painful. As the medical evidence does not reflect that the Veteran's vaginal scar tissue consist of more than two distinct scars, a rating in excess of 10 percent is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's vaginal scar tissue are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's vaginal scar tissue symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to her vaginal scar tissue. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for status-post vaginal fistula, the appeal is denied.

Entitlement to an increased rating of 10 percent disabling, and no higher, for vaginal scar tissue, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


